*815MEMORANDUM **
California state prisoner George Hamilton appeals pro se the district court’s dismissal for failure to state a claim in his petition seeking a writ of mandamus. Hamilton requested that the district court order state prison officials to stop interfering with his legal mail and provide him proper access to the prison library. We conclude that the district court did not err in finding it lacked jurisdiction to issue a writ of mandamus to state officers. Demos v. United States Dist. Court for E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir.1991).*** The district court’s dismissal is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


 Appellant’s motion to correct the minor deficiency in the filing of his opening briefs is granted, and the additional copies of the opening brief are ordered filed.